PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/947,689
Filing Date: 20 Nov 2015
Appellant(s): Stammerjohann et al.



__________________
Jessica H.L. Babad
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/07/2021.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 09/24/2020  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the 
The following ground(s) of rejection are applicable to the appealed claims.

(2) Grounds of Rejection to be Reviewed on Appeal

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2,  10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bellamkonda et al. (US 7469241, hereafter Bellamkonda) in view of Applicant’s admitted prior art.
 Regarding claim 1, Bellamkonda discloses: A system comprising: a storage device (Bellamkonda  [C15L39]) storing a plurality of data records, each of the plurality of data records associated with one of a plurality of key values (Bellamkonda[3:20-25] discloses: the data items associated with key values); 
a processor; and a memory storing processor-executable program code executable by the processor to cause the system to (Bellamkonda, [C55-60]): 
identify a first record of the first plurality of data records, the first record associated with a first key value (Bellamkonda [C3L30-35] discloses: During the load phase, it is determined into which partition an entry (first record) corresponding to the incoming data item (the plurality records) should be grouped, based on the GROUP BY key value); 
(Bellamkonda [C3L32-35] discloses: determine which partition an entry should be grouped based on the key value), wherein the first partition is a section of the memory to which data records associated with a given key value are assigned, wherein a first memory location of a first memory block associated with the first partition is associated with a generated intermediate result for the first record, wherein the generated intermediate result is associated with the first key value and is output from processing one or more values in the first record, and wherein the first record is not stored in the first partition (Bellamkonda[C6L27-37] discloses: Hash tables 106a-106d, one per partition in one embodiment, are used to facilitate aggregation and duplicate removal and to index the volatile memory slots (memory locations) associated with a corresponding partition 108a-108d. Hash tables 106a-106d are used to store, in hash buckets, locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d; [C3L20-24] discloses: in order to distinguish from entries in a partition slot (section of the memory), and building the hash table (generated intermediate result) is based on key values for corresponding data items);
allocate the first memory block associated with the first partition, the first memory block comprising a first two or more memory locations (Bellamkonda [C6L2-12] discloses: the memory manager allocates the slot size (the slot referred to blocks in memory)); 
generate a mapping between the first record and a first one of the first two or more memory locations (Bellamkonda C7L30-35] discloses: a pointer/mapping is generated, in association with the hash bucket, that identifies the location in memory at which the entry is stored. [C3L20-24] discloses: locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d. Based on the hash function 104, each data item from table 102 gets hashed and stored in a hash bucket); 
identify a second record of the first plurality of data records, the second record associated with a second key value (Bellamkonda [C3L30-35] discloses: During the load phase, it is determined into which partition an entry (second record) corresponding to the incoming data item (the plurality records) should be grouped, based on the key value(s)); 

Bellamkonda [C4L60-65] discloses: the data items (records) being processed are partitioned into a number of partitions or group by key(s));
generate a mapping between the second record and a second one of the first two or more memory locations, wherein the second memory location of the first memory block associated with the first partition is associated with a generated intermediate result for the second record (Bellamkonda C7L30-35] discloses: a pointer/mapping is generated, in association with the hash bucket, that identifies the location in memory at which the entry is stored. [C3L20-24] discloses: locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d. Based on the hash function 104, each data item (plurality records or second record) from table 102 gets hashed and stored in a hash bucket); 
identify a third record of the first plurality of data records, the third record associated with the first key value that the first record is associated with (Bellamkonda [C3L32-35] discloses: determine which partition an entry corresponding to the incoming data item (records or third record) should be grouped by key value); and  
 generate a mapping between the third record and the first one of the first two or more memory locations to which the first record is mapped (Bellamkonda C7L30-35] discloses: a pointer/mapping is generated, in association with the hash bucket, that identifies the location in memory at which the entry is stored. [C3L20-24] discloses: locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d. Based on the hash function 104, each data item (plurality records) from table 102 gets hashed and stored in a hash bucket);
Identify a fourth record of the first plurality of data records, the fourth record associated with a fourth key value (Bellamkonda [C4L51-62]] discloses: the data items (fourth record) being processed are partitioned into a number of partitions, or groups (grouping by key(s)). Hence, each of the data items of table 102 is partitioned to one of partitions 108a-108d, where the depiction of four partitions is simply a non-limiting example);
Determine a second partition based on a fourth key value, wherein a first memory location of a second memory block associated with the second partition is associated with a generated intermediate result for the fourth record (Bellamkonda [C4L51-62]] discloses: the data items (fourth record) being processed are partitioned into a number of partitions, or groups (grouping by key(s);[C3L20-24] discloses : locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d. Based on the hash function 104, each data item (plurality records) from table 102 gets hashed and stored in a hash bucket; [C5L55-60] discloses: the entries within a given partition are written to a slot or memory block); and 
Process intermediate results associated with a same partition (Bellamkonda [4L26-31] discloses: the aggregation of the data in that partition is completed and the results are returned. During both phases, aggregation (takes place by using a hash table on the partition).
Bellamkonda didn’t explicitly disclose, but Applicant’s admitted prior art discloses: determine a first plurality of data records of the plurality of data records assigned to a first processing unit (Applicant's admitted prior art, [0001] discloses During a first ("working") phase, a set of records is split into smaller working packages. The working packages are processed by execution units (e.g., "threads") independently);
Thus, at the time invention was made, it would have been obvious to a person of ordinary skill in the art to include the teaching of Applicant’s admitted prior art in the system of Bellamkonda. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able to processing large data sets in two distinct phases.

Regarding claim 2, Bellamkonda as modified discloses: A system according to claim 1, the processor-executable program code executable by the processor to cause the system to: allocate a second memory block associated with the second partition, the second memory block comprising a second two or more memory locations (Bellamkonda [C6L3-12] discloses: the memory manager allocates an amount of memory and slot size for each partition; [C6L30-33] discloses: Hash tables 106a-106d are used to store, in hash buckets, locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d ); and generate a mapping between the fourth record and the first one of the second two or more memory locations (Bellamkonda C7L30-35] discloses: a pointer/mapping is generated, in association with the hash bucket, that identifies the location in memory at which the entry is stored; [C3L20-24] discloses : locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d. Based on the hash function 104, each data item (fourth record) from table 102 gets hashed and stored in a hash bucket). 

Regarding claim 10, Bellamkonda as modified discloses:  A system comprising: a storage device (Bellamkonda [C15L39]) storing a plurality of data records, each of the plurality of data records associated with one of a plurality of key values (Bellamkonda [3:20-25] discloses: the data items associated with key values)); 
a processor; and a memory storing processor-executable program code executable by the processor to cause the system to (Bellamkonda, [C55-60]): 
identify a first record of the first plurality of data records, the first record associated with a first key value (Bellamkonda [C3L30-35] discloses: During the load phase, it is determined into which partition an entry (first record) corresponding to the incoming data item (the plurality records) should be grouped, based on the GROUP BY key value); 
determine a first partition based on the first key value (Bellamkonda [C3L32-35] discloses: determine which partition an entry should be grouped based on the key value), wherein the first partition is a section of the memory to which data records associated with a given key value are assigned, wherein a first memory location of a first memory block associated with the first partition is associated with a generated intermediate result for the first record, wherein the generated intermediate result is associated with the first key value and is output from processing one or more values in the first record, and wherein the first record is not stored in the first partition (Bellamkonda[C6L27-37] discloses: Hash tables 106a-106d, one per partition in one embodiment, are used to facilitate aggregation and duplicate removal and to index the volatile memory slots (memory locations) associated with a corresponding partition 108a-108d. Hash tables 106a-106d are used to store, in hash buckets, locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d; [C3L20-24] discloses: in order to distinguish from entries in a partition slot (section of the memory), and building the hash table (generated intermediate result)is based on key values for corresponding data items);
(Bellamkonda [C6L2-12] discloses: the memory manager allocates the slot size (the slot referred to blocks in memory)); 
generate a mapping between the first record and a first one of the first two or more memory locations (Bellamkonda C7L30-35] discloses: a pointer/mapping is generated, in association with the hash bucket, that identifies the location in memory at which the entry is stored. [C3L20-24] discloses: locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d. Based on the hash function 104, each data item from table 102 gets hashed and stored in a hash bucket); 
identify a second record of the first plurality of data records, the second record associated with a second key value (Bellamkonda [C3L30-35] discloses: During the load phase, it is determined into which partition an entry (second record) corresponding to the incoming data item (the plurality records) should be grouped, based on the key value(s)); 

determine the first partition based on the second key value (Bellamkonda [C4L60-65] discloses: the data items (records) being processed are partitioned into a number of partitions or group by key(s));
generate a mapping between the second record and a second one of the first two or more memory locations, wherein the second memory location of the first memory block associated with the first partition is associated with a generated intermediate result for the second record (Bellamkonda C7L30-35] discloses: a pointer/mapping is generated, in association with the hash bucket, that identifies the location in memory at which the entry is stored. [C3L20-24] discloses: locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d. Based on the hash function 104, each data item (plurality records or second record) from table 102 gets hashed and stored in a hash bucket); 
identify a third record of the first plurality of data records, the third record associated with the first key value that the first record is associated with (Bellamkonda [C3L32-35] discloses: determine which partition an entry corresponding to the incoming data item (records or third record) should be grouped by key value); and  
mapped (Bellamkonda C7L30-35] discloses: a pointer/mapping is generated, in association with the hash bucket, that identifies the location in memory at which the entry is stored. [C3L20-24] discloses: locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d. Based on the hash function 104, each data item (plurality records) from table 102 gets hashed and stored in a hash bucket);
Identify a fourth record of the first plurality of data records, the fourth record associated with a fourth key value (Bellamkonda [C4L51-62]] discloses: the data items (fourth record) being processed are partitioned into a number of partitions, or groups (grouping by key(s)). Hence, each of the data items of table 102 is partitioned to one of partitions 108a-108d, where the depiction of four partitions is simply a non-limiting example);
Determine a second partition based on a fourth key value, wherein a first memory location of a second memory block associated with the second partition is associated with a generated intermediate result for the fourth record (Bellamkonda [C4L51-62]] discloses: the data items (fourth record) being processed are partitioned into a number of partitions, or groups (grouping by key(s);[C3L20-24] discloses : locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d. Based on the hash function 104, each data item (plurality records) from table 102 gets hashed and stored in a hash bucket; [C5L55-60] discloses: the entries within a given partition are written to a slot or memory block); and 
Process intermediate results associated with a same partition (Bellamkonda [4L26-31] discloses: the aggregation of the data in that partition is completed and the results are returned. During both phases, aggregation (takes place by using a hash table on the partition).
Bellamkonda didn’t explicitly disclose, but Applicant’s admitted prior art discloses: determine a first plurality of data records of the plurality of data records assigned to a first processing unit (Applicant's admitted prior art, [0001] discloses During a first ("working") phase, a set of records is split into smaller working packages. The working packages are processed by execution units (e.g., "threads") independently);
Bellamkonda. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able to processing large data sets in two distinct phases.

Regarding claim 15 Bellamkonda as modified discloses:  A computer-implemented method comprising: 
identify a first record of the first plurality of data records, the first record associated with a first key value (Bellamkonda [C3L30-35] discloses: During the load phase, it is determined into which partition an entry (first record) corresponding to the incoming data item (the plurality records) should be grouped, based on the GROUP BY key value); 
determine a first partition based on the first key value (Bellamkonda [C3L32-35] discloses: determine which partition an entry should be grouped based on the key value), wherein the first partition is a section of the memory to which data records associated with a given key value are assigned, wherein a first memory location of a first memory block associated with the first partition is associated with a generated intermediate result for the first record, wherein the generated intermediate result is associated with the first key value and is output from processing one or more values in the first record, and wherein the first record is not stored in the first partition (Bellamkonda[C6L27-37] discloses: Hash tables 106a-106d, one per partition in one embodiment, are used to facilitate aggregation and duplicate removal and to index the volatile memory slots (memory locations) associated with a corresponding partition 108a-108d. Hash tables 106a-106d are used to store, in hash buckets, locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d; [C3L20-24] discloses: in order to distinguish from entries in a partition slot (section of the memory), and building the hash table (generated intermediate result)is based on key values for corresponding data items);
allocate the first memory block associated with the first partition, the first memory block comprising a first two or more memory locations (Bellamkonda [C6L2-12] discloses: the memory manager allocates the slot size (the slot referred to blocks in memory)); 
Bellamkonda C7L30-35] discloses: a pointer/mapping is generated, in association with the hash bucket, that identifies the location in memory at which the entry is stored. [C3L20-24] discloses: locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d. Based on the hash function 104, each data item from table 102 gets hashed and stored in a hash bucket); 
identify a second record of the first plurality of data records, the second record associated with a second key value (Bellamkonda [C3L30-35] discloses: During the load phase, it is determined into which partition an entry (second record) corresponding to the incoming data item (the plurality records) should be grouped, based on the key value(s)); 

determine the first partition based on the second key value (Bellamkonda [C4L60-65] discloses: the data items (records) being processed are partitioned into a number of partitions or group by key(s));
generate a mapping between the second record and a second one of the first two or more memory locations, wherein the second memory location of the first memory block associated with the first partition is associated with a generated intermediate result for the second record (Bellamkonda C7L30-35] discloses: a pointer/mapping is generated, in association with the hash bucket, that identifies the location in memory at which the entry is stored. [C3L20-24] discloses: locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d. Based on the hash function 104, each data item (plurality records or second record) from table 102 gets hashed and stored in a hash bucket); 
identify a third record of the first plurality of data records, the third record associated with the first key value that the first record is associated with (Bellamkonda [C3L32-35] discloses: determine which partition an entry corresponding to the incoming data item (records or third record) should be grouped by key value); and  
 generate a mapping between the third record and the first one of the first two or more memory locations to which the first record is mapped (Bellamkonda C7L30-35] discloses: a pointer/mapping is generated, in association with the hash bucket, that identifies the location in memory at which the entry is stored. [C3L20-24] discloses: locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d. Based on the hash function 104, each data item (plurality records) from table 102 gets hashed and stored in a hash bucket);
Identify a fourth record of the first plurality of data records, the fourth record associated with a fourth key value (Bellamkonda [C4L51-62]] discloses: the data items (fourth record) being processed are partitioned into a number of partitions, or groups (grouping by key(s)). Hence, each of the data items of table 102 is partitioned to one of partitions 108a-108d, where the depiction of four partitions is simply a non-limiting example);
Determine a second partition based on a fourth key value, wherein a first memory location of a second memory block associated with the second partition is associated with a generated intermediate result for the fourth record (Bellamkonda [C4L51-62]] discloses: the data items (fourth record) being processed are partitioned into a number of partitions, or groups (grouping by key(s);[C3L20-24] discloses : locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d. Based on the hash function 104, each data item (plurality records) from table 102 gets hashed and stored in a hash bucket; [C5L55-60] discloses: the entries within a given partition are written to a slot or memory block); and 
Process intermediate results associated with a same partition (Bellamkonda [4L26-31] discloses: the aggregation of the data in that partition is completed and the results are returned. During both phases, aggregation (takes place by using a hash table on the partition).
Bellamkonda didn’t explicitly disclose, but Applicant’s admitted prior art discloses: determine a first plurality of data records of the plurality of data records assigned to a first processing unit (Applicant's admitted prior art, [0001] discloses During a first ("working") phase, a set of records is split into smaller working packages. The working packages are processed by execution units (e.g., "threads") independently);
Thus, at the time invention was made, it would have been obvious to a person of ordinary skill in the art to include the teaching of Applicant’s admitted prior art in the system of Bellamkonda. The motivation would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would be able to processing large data sets in two distinct phases.

Claims 3-4, 6-9, 11-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellamkonda et al. (US 7469241, hereafter Bellamkonda) in view of Applicant’s admitted prior art and in view of Shuf et al. (US 20110022815, hereafter Shuf). 

Regarding claim 3, Bellamkonda as modified discloses: A system according to claim 2, the processor-executable program code executable by the processor to cause the system to: determine that all memory locations of memory blocks associated with the first partition are mapped to records associated with key values which are different from the first key value (Bellamkonda C7L30-35] discloses: a pointer/mapping is generated, in association with the hash bucket, that identifies the location in memory at which the entry is stored. [C3L20-24] discloses: locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d. Based on the hash function 104, each data item (plurality records) from table 102 gets hashed and stored in a hash bucket), and determine that all memory locations of memory blocks associated with the second partition are mapped to records associated with key values which are different from the fourth key value (Shuf, [0043; 0055] discloses: how the storage is allocated. Each "box" represents a block of storage for one or more data records. The labels (for example, A1) represent key value (A) and a sequence of such keys (1). As detailed herein, the ideal location is chosen as a function of the key value of a record for which storage needs to be allocated and the size of such record), wherein the first memory block is allocated in response to the determination that all memory locations of memory blocks associated with the first partition are mapped to records associated with key values which are different from the first key value (Shuf , [0022; 0043; 0055] discloses: identify locations having data block), and wherein the second memory block is allocated in response to the determination that all memory locations of memory blocks associated with the second partition are mapped to records associated with key values which are different from the fourth key value (Shuf , [0043; 0055] discloses: how the storage is allocated. Each "box" represents a block of storage for one or more data records. The labels (for example, A1) represent key value (A) and a sequence of such keys (1). As detailed herein, the ideal location is chosen as a function of the key value of a record for which storage needs to be allocated and the size of such record). 


Regarding claim 4, Bellamkonda as modified discloses:  A system according to claim 2, wherein a size of the first memory block is different from a size of the second memory block (Shuf, [0025] discloses difference of block size). 
Regarding claim 7, Bellamkonda as modified discloses: A system according to claim 1, the processor-executable program code executable by the processor to cause the system to: determine that all memory locations of memory blocks associated with the first partition are mapped to records associated with key values which are different from the first key value (Shuf, [0043; 0055] discloses: how the storage is allocated. Each "box" represents a block of storage for one or more data records. The labels (for example, A1) represent key value (A) and a sequence of such keys (1). As detailed herein, the ideal location is chosen as a function of the key value of a record for which storage needs to be allocated and the size of such record), wherein the first memory block is allocated in response to the determination that all memory locations of memory blocks associated with the first partition are mapped to records associated with key values which are different from the first key value (Shuf, [0043; 0055]). 
Regarding claim 8, Bellamkonda  as modified discloses: A system according to claim 1, wherein the program code is further executable by the processor to cause the system to: process the first record and store a result of the processing of the first record in the first one of the first two or more memory locations based on the mapping between the first record and the first one of the first two or more memory locations (Shuf, [0055] discloses identifying to select the first location or second location for storing the data record); and process the second record and store a result of the processing of the second record in the second one of the first two or more memory locations based on the mapping between the second (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record).

Regarding claim 9, Bellamkonda  as modified discloses:  A system according to claim 1, wherein the program code is further executable by the processor to cause the system to: determining a second plurality of the plurality of data records assigned to a second processing unit (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record); identifying a first record of the second plurality of data records, the first record associated with a third key value (Shuf , [0019; 0043]); determining the first partition based on the third key value (Shuf , [0019; 0020;0022]); allocating a second memory block associated with the first partition, the second memory block comprising a second two or more memory locations (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record); generating a mapping between the first record of the second plurality of data records and a first one of the second two or more memory locations associated with the first partition (Shuf , [0052; 0055]); identifying a second record of the second plurality of data records, the second record associated with a second key value; determining the first partition based on the second key value (Shuf , [0019; 0020; 0022]); and generating a mapping between the second record and a second one of the second two or more memory locations (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record).


 identify a third record of the first plurality of data records, the third record associated with a third key (Bellamkonda [C3L32-35] discloses: determine which partition an entry corresponding to the incoming data item (records or third record) should be grouped by key value); 
determine a second partition based on the third key value (Bellamkonda [C4L51-62]] discloses: the data items being processed are partitioned into a number of partitions, or groups (grouping by key(s); 
allocate a second memory block associated with the second partition, the second memory block comprising a second two or more memory locations (Shuf , [0025; 0055]); and generate a mapping between the third record and a first one of the second two or more memory locations (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record).
Regarding claim 12, Bellamkonda as modified discloses:  A system according to claim 10, wherein a size of the first memory block is different from a size of the second memory block (Shuf, [0025] discloses difference of block size). 
Regarding claim 13, Bellamkonda as modified discloses:  A system according to claim 10, wherein the program code is further executable by the processor to cause the system to: 
determining a second plurality of the plurality of data records assigned to a second processing unit (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record); identifying a first record of the second plurality of data records, the first record associated with a third key value (Shuf , [0019; 0043]); determining the first partition based on the third key value (Shuf , [0019; 0020;0022]); allocating a second memory block associated with the first partition, the second memory block comprising a second two or more memory locations (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record); generating a mapping between the first record of the second plurality of data records and a first one of the second two or more memory locations (Shuf , [0052; 0055]); identifying a second record of the second plurality of data records, the second record associated with a second key value; determining the first partition based on the second key value (Shuf , [0019; 0020; 0022]); and generating a mapping between the second record and a second one of the second two or more memory locations (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record).

Regarding claim 14, Bellamkonda as modified discloses: A system according to claim 10, wherein the program code is further executable by the processor to cause the system to: process the first record and store a result of the processing of the first record in the first one of the first two or more memory locations based on the mapping between the first record and the first one of the first two or more memory locations (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record); and process the second record and store a result of the processing of the second record in the second one of the first two or more memory locations based on the mapping between the second record and the second one of the first two or more memory locations (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record).

Regarding claim 16, Bellamkonda as modified discloses: A method according to claim 15, further comprising: allocate the second memory block associated with the second partition, the second memory (Shuf , [0025; 0055]); and generate a mapping between the third record and a first one of the second two or more memory locations (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record).
Regarding claim 17, Bellamkonda discloses:  A method according to claim 16, further comprising: determining that all memory locations of memory blocks associated with the first partition are mapped to records associated with key values which are different from the first key value (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record); and determining that all memory locations of memory blocks associated with the second partition are mapped to records associated with key values which are different from the fourth key value (Shuf , [0019; 0024]), wherein the first memory block is allocated in response to the determination that all memory locations of memory blocks associated with the first partition are mapped to records associated with key values which are different from the first key value (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record), and wherein the second memory block is allocated in response to the determination that all memory locations of memory blocks associated with the second partition are mapped to records associated with key values which are different from the fourth key value(Shuf , [0019; 0024]). 
Regarding claim 18, Bellamkonda as modified discloses:  A method according to claim 16, wherein a size of the first memory block is different from a size of the second memory block (Shuf, [0025] discloses difference of block size). 
(Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record), wherein the first memory block is allocated in response to the determination that all memory locations of memory blocks associated with the first partition are mapped to records associated with key values which are different from the first key value (Shuf , [0052; 0055]).
Regarding claim 20, Bellamkonda as modified discloses:  A method according to claim 15, further comprising: determining a second plurality of the plurality of data records assigned to a second processing unit (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record); identifying a first record of the second plurality of data records, the first record associated with a third key value (Shuf , [0019; 0043]); determining the first partition based on the third key value (Shuf , [0019; 0020;0022]); allocating a second memory block associated with the first partition, the second memory block comprising a second two or more memory locations (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record); generating a mapping between the first record of the second plurality of data records and a first one of the second two or more memory locations (Shuf , [0052; 0055]); identifying a second record of the second plurality of data records, the second record associated with a second key value; determining the first partition based on the second key value (Shuf , [0019; 0020; 0022]); and generating a mapping between the second record and a second one of the second two or more memory locations (Shuf, [0052; 0055] discloses: Identifying the second location for storing the data record can include identifying a location having key values proximate to a key value of the data record, as well as identifying a location having one or more data blocks capable of accommodating the data record).

(3) Response to Argument
1.	A combination of Bellamkonda and AAPA Fails to Render Obvious the Subject Matter of Claims 1, 2, 10 and 15.
i. Claims 1, 2, 10 and 15 are not obvious over the combination of Bellamkonda and AAPA
The art of record is not seen to disclose or to suggest at least “identify a first record of the first plurality of data records, the first record associated with a first key value; wherein the first partition is a section of the memory to which data records associated with a given key value are assigned... wherein the first record is not stored in the first partition...generate a mapping between the first record and a first one of the first two or more memory locations;...determine the first partition based on the second key value.”

ii, Clam 1

As a first point, in response to Appellant’s argument that Bellamkonda does not describe “identify a first record of the first plurality of data records, the first record associated with a first key value, wherein the first partition is a section of the memory to which data records associated with a given key value are assigned…wherein the first record is not stored in the first partition”.  Examiner disagrees.
Bellamkonda teaches partitioning data records by the GROUP By keys  (as a key value(s)) during the load phase, and also determined which partition(s),  an entry (first record) corresponding to the incoming data item (the plurality records) should be grouped, based on the GROUP BY key value(s), see [C3L30-35],  Bellamkonda also teaches : memory slots (as a section of the memory) associated with a corresponding partition 108a-108d and all the data items (data records)  are used to store, in hash buckets, locating information (e.g., pointers) to locations in memory associated with the corresponding partitions 108a-108d.  Therefore, the data records associated with the same key values (such as customer ID) are stored in the hash buckets associated with the partitions. Thus the data record is not 


As a second point, in response to Appellant’s argument that Bellamkonda does not disclose “generate a mapping between the first record and a first one of the first two or more memory locations,” as claimed.  Examiner disagrees.
Bellamkonda teaches generating a pointer/mapping, in association with the hash bucket, that identifies the location in memory at which the entry is stored, see [C7L30-35],  Therefore, Bellamkonda discloses: “generate a mapping between the first record and a first one of the first two or more memory locations,” as recited in the independent claims as above.

As a third point, in response to Appellant’s argument that Bellamkonda does not disclose or to suggest at least, “determine the first partition based on the second key value,” as claimed.  Examiner disagrees.
Bellamkonda teaches: partitioning data records by Grouping Key(s) and the data items being processed are partitioned into a number of partitions or groups, see [C4L51-62].  In addition, the independent claims are not clearly required that the first key value  of the first record and the second key value of the second record are different key values for the same first partition.  Bellamkonda teaches Grouping Key(s) that  include the first key value and the second key value for the data entries (or first and second records), and the number of distinct values (or group key values) in the partition, hence, the  partition include the first key value and the second key value, see [C11L65-66].  Therefore, Bellamkonda teaches “determine the first partition based on the second key value,” as recited above.

In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bellamkonda and AAPA are analogous art because they are in the same field of endeavor, partitioning data records. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bellamkonda, to include the teaching of AAPA, in order for independently and in parallel to generate intermediate results, and each intermediate result is associated with a partition. The suggestion/motivation to combine is to processing large data sets in two distinct phases (see AAPA [0001]).

In response to Appellant’s argument that Bellamkonda does not disclose or to suggest the limitations of Claim 2.  Examiner disagrees, claim 2 depends from independent claim 1 and recites all the features of independent claim 1 as if set forth therein. It is respectfully submitted that a combination of Bellamkonda and AAPA disclose or suggest each and every feature of any of dependent claim 2 for at least the same reason as demonstrated above with regard to claim 1. Accordingly, a combination of Bellamkonda and AAPA render dependent claim 2 obvious.


iii. Claim 10

In response to Appellant’s argument that Bellamkonda does not disclose or to suggest “identify a first record of the first plurality of data records, the first record associated with a first key value; Wherein the first partition is a section of the memory to which data records associated with a given key value are assigned...wherein the first record is not stored in the first partition;…generate a mapping between the first record and a first one of the first two or more memory locations; determine the second partition based on the fourth key value,” as claimed.  Examiner disagrees.


iv. Claim 15

The above-mentioned disclosure of Bellamkonda fails to disclose or to suggest “identifying a first record of the first plurality of data records, the first record associated with a first key value;...wherein the first partition is a memory location associated with a result slot for a generated intermediate result for the first record, wherein the generated intermediate result is associated with the first key value...wherein the first record is not stored in the first partition; generating a mapping between the first record and a first one of the first two or more memory locations;…identifying a second record of the first plurality of data records, the second record associated with a second key value; determining the first partition based on the second key value,” as claimed. Examiner disagrees.
Claim 15 is similar to claim 1. Thus, the rejection of claim 15 is proper for at least the reasons set forth above with regard to claim 1 and that AAPA cure the deficiencies of the Bellamkonda reference. Thus, it is believed that the rejections should be sustained. 


2. A combination of Bellamkonda, AAPA and Shuf Fails to Render Obvious the Subject Matter of Claims 3-4, 6-9, 11-14 and 16-20.

Claims 3-4, 6-9, 11-14 and 16-20 depend directly or indirectly from Claims 1, 10 and 15. Thus, the rejection of Claims 3-4, 6-9, 11-14 and 16-20 is proper for at least the reasons set forth above with regard to Claims 1, 10 and 15. The rejection of these dependent claims is also proper for the additional limitations set forth in the dependent claims, and it is believed that the rejections should be sustained.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Cindy Nguyen
/CINDY NGUYEN/Examiner, Art Unit 2161                                                                                                                                                                                                        
Conferees:
/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.